Citation Nr: 1446371	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  13-24 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


REPRESENTATION

Appellant is represented by: Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who had active duty service from March 1942 to January 1946.  He died in January 2009 at the age of 87.

In July 2014, the appellant and her daughter presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was acute renal failure due to congestive heart failure and pleural effusion.  Significant conditions contributing to death but not resulting in the underlying cause of death included degenerative arthritis, diabetes insipidus, and aortic stenosis.  

2.  The cause of the Veteran's death is not related to service or to any service-connected disability.



CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1310, 1312, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused substantially or materially contributed to cause death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

At the time of the Veteran's death, service connection was in effect for PTSD, tinnitus, bilateral hearing loss, scars of the right palm and thigh, gunshot wound residuals of the right shoulder, and degenerative joint disease of the right shoulder.  A review of the death certificate reveals that the immediate cause of death was acute renal failure due to congestive heart failure and pleural effusion.  Significant conditions contributing to death but not resulting in the underlying cause include diabetes insipidus and aortic stenosis.  The death certificate was completed by the Veteran's private physician SK, M.D.  While Dr. K did not initially list degenerative arthritis on the death certificate, a subsequent amendment added degenerative arthritis to the causes of death.  

The appellant and her daughter testified that traumatic arthritis made mobility a difficult issue for the Veteran.  Because of these pain and the mobility issues, she contends that he was not able to keep any kind of an activity level.  He was unable to do exercise, participate in sports, or do other things, and this was a constant throughout his life.  She maintained that this caused his untimely death.

The Board acknowledges that degenerative arthritis was listed on the amended death certificate but finds that a preponderance of the evidence weighs against any significant or material relationship between a service-connected disability and the cause of the Veteran's death.  

Evidence weighing against the claim includes a March 2011 VA medical opinion.  After a review of the record, a physician opined that it was not at least as likely as not that the Veteran's service-connected degenerative joint disease of the right shoulder was a contributory cause of his death.  The physician reasoned that degenerative arthritis was a generalized aging process of all the bones in the body.  He concluded that it did not cause or lead to or contribute materially or substantially to cause death.  According to the opinion, the Veteran died of more significant nonservice-connected medical conditions.  

The Board finds that the VA opinion is adequate for purposes of this appeal as it is based on a review of the all of the pertinent evidence, it discussed the pertinent evidence, and it was supported by a rationale that was consistent with the evidence and with medical principals.  Specifically, it acknowledges the crucial fact that only the Veteran's right shoulder arthritis was the only service-connected disability listed on the death certificate.  

In support of the appellant's assertions are several opinions submitted by Dr. K, the private physician who completed the death certificate and subsequently added degenerative arthritis as a cause of death.  To the extent that these opinions attempt to address causation, they did so in a way that combined the effects of service-connected and nonservice-connected disabilities.  Therefore, as discussed below, these opinions are assigned less probative weight.  

Significantly, a September 2010 letter from Dr. K noted that the Veteran had service-related injuries and disability with shoulder pains and radiculopathy related to shrapnel injury sustained in battle.  Dr. K reported that the Veteran also had pain of his knees as well as gout that contributed to the chronic degenerative arthritis that was worsened by service related trauma and injury.  

It is undisputed that the Veteran had a service-related right shoulder injury (reported by Dr. K as a shrapnel wound but noted in the service treatment records to be a through and through gunshot wound), which was incurred during the battle of Iwo Jima.  The pain in the knees and gout described by Dr. K are not service-connected disabilities.  Dr. K suggested that nonservice-connected knee pain and gout contributed to right shoulder arthritis but offered no explanation or rationale for that opinion or indicate that relationship that had to the Veteran's death.  Moreover, Dr. K did not specify how degenerative arthritis, which developed after service, was worsened by "trauma and injury," which occurred in service.  Therefore, this opinion is assigned little probative weight on the issue of cause of death.

In a July 2011 letter, Dr. K stated that the Veteran had battle injuries sustained during World War II that caused permanent disability.  According to Dr. K, the Veteran had multiple shrapnel injuries to his back, shoulder, and arm.  As noted above, Dr. K mischaracterized the Veteran's service injuries, which are described in the service treatment records as a through-and-through gunshot wound to the right shoulder with compound fracture of the humorous and scapula.    

Dr. K continued in his July 2011 opinion that, the Veteran's injuries contributed to severe disability and inability to properly care for himself.  As a result of such inability to care for himself, he developed cardiac problems and renal insufficiency.  Dr. K asserted that as a result of his injuries, the Veteran suffered with chronic severe pain.  Dr. K related that the Veteran was treated for these conditions chronically, but ultimately succumbed to illness that he believed stemmed originally from his battle injuries.  He concluded that these disabilities were a major factor in contributing to and ultimately hastening the Veteran's death.  

While Dr. K expressed his belief that the Veteran's service-connected right shoulder disability contributed to cause death from acute renal failure due to congestive heart failure, he provided no meaningful explanation of the causal mechanism.  It is unclear from Dr. K's rather general characterization that the Veteran's right shoulder disability rendered him unable to care for himself what specific tasks the Veteran could not perform and how the lack of performance of those tasks resulted in or materially contributed to his death.  Further, Dr. K provided no explanation and apparently did not consider the fact that the Veteran died some 60+ years after he separated from service.  Therefore, the Board places less probative value on this opinion on the issue of cause of death.

In a July 2014 letter, Dr. K provided further clarification and wrote that, as a result of his battle wound, the Veteran incurred severe traumatic arthritis, which made it extremely difficult to exercise and arrest his cardiovascular condition, which worsened without proper movement and mobility.  Dr. K reasoned that when the Veteran could not engage in physical therapies and cardiac conditioning or rehabilitation on a routine basis due to extreme pain, his condition deteriorated.  Due to inactivity and inability to engage in constant structured therapies, his cardiac condition worsened.  Had he not been hindered by his shoulder joint condition and traumatic arthritis he would have been able to avoid this cardiac deterioration.  Dr. K concluded that he saw a direct correlation with the Veteran's service-connected disabilities ultimately being a contributing factor to his death.  

While this opinion attempts to more directly address the causal mechanism, i.e., a lack of physical activity, it raises the obvious question how a right shoulder disability could render the Veteran unable to engage in physical therapy, cardiac conditioning and rehabilitation, activities which would presumably be supervised by medical professionals with his specific limitations in mind.  Moreover, the opinion apparently mixes the effects of his service-connected right shoulder disability with his nonservice-connected arthritis of other joints, including knees, back, and neck.  The assertion of how a right shoulder disability alone would result in a sufficient lack of movement and activity as to cause or materially contribute to death is not provided.  

In sum, while Dr. K has repeatedly supported the appellant's assertion as to a causal role between the Veteran's arthritis and the cause of his death, including amending the death certificate to reflect such a relationship, he has never adequately distinguished in his opinions between the service-connected arthritis of the right shoulder and the nonservice-connected arthritis of multiple other joints.  In failing to do so, he has not provided an adequate rationale that would permit a conclusion that the Veteran's service-connected disabilities contributed substantially and materially to cause his death.  

The Board of course acknowledges that the death certificate itself is probative evidence regarding the contribution of degenerative arthritis to the Veteran's death.  However, the death certificate cannot be distinguished in this case from the opinions of Dr. K, the certifying physician listed on that certificate.  Moreover, as with Dr. K's written opinions, the death certificate does not distinguish the role of the Veteran's service-connected right shoulder degenerative arthritis and his nonservice-connected degenerative arthritis.  

In finding the VA opinion to carry greater probative weight than the private medical opinions, the Board also notes that the VA opinion is more consistent with VA law, which provides that disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

The Board finds that the service-connected right shoulder disability was consistent with a disorder involving muscular or skeletal functions and not materially affecting other vital body functions.  Under VA law, such disabilities are not the type of disability contemplated as having contributed to death primarily due to unrelated disability (in this case renal failure due to congestive heart failure).  Again, the Board emphasizes that the Veteran's injury was sustained more than six decades before his death at the age of 87.  

The Board also acknowledges medical opinions submitted by the Veteran during his lifetime while he was attempting to obtain service connection for arthritis of the back.  In a June 1992 letter, HS, M.D. wrote that the Veteran suffered from chronic arthritis throughout the back area caused by a gunshot wound sustained in service.  In a July 1994 letter, Dr. S wrote that chronic arthritis of the back and arm area was due to a gunshot wound which he sustained in service.  Dr. S maintained that the condition had caused a steady degree of loss of mobility of the arm and legs and had spread to the spine and lower back.  

While the opinions of Dr. S do not address the cause of death, they are nominally supportive of the appellant's claim in that they tend to relate the back arthritis to service.  However, the opinions are unexplained in terms of causation and they appear to be inconsistent with the service records which do not reveal symptoms or diagnoses involving the lumbar or cervical spine.  In contrast, a VA examination in March 1995 resulted in the opinion that it was impossible to relate low back pain that began approximately 10 years previously to a gunshot wound of right shoulder and scapula approximately 50 years before.  The Board finds that the March 1995 VA opinion is accorded greater probative weight as it correctly notes the relatively separate dates of the in-service shoulder injury and onset of back symptoms.  

Other evidence in favor of the claim comes from the appellant's assertions as described above.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the determination as to whether the Veteran's service-connected disabilities contributed to the cause his death falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board also notes that the acute renal failure and congestive heart failure and pleural effusion, which were the primary cause of death were not noted in service and did not become manifest to a compensable degree within one year of the Veteran's service separation.  This is also true of diabetes insipidus and aortic stenosis.  The appellant has made no assertion as to direct or presumptive incurrence of the cause of death in service, and the death certificate lists the onset of acute renal failure as 1 week prior to death, the onset of congestive heart failure as 10 years prior to death, and the onset of pleural effusion as 6 months prior to death.  Accordingly, the cause of death is not directly related to service and is not presumed to have been incurred in service. 

As the evidence accorded greatest probative weight by the Board weighs against a relationship, either causal or contributory, between the Veteran's service-connected disabilities and the cause of his death, the Board concludes that service connection for the cause of his death and DIC entitlement are not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Finally, the appellant does not assert that there has been any deficiency in the notice provided to her under the Veterans Claims Assistance Act of 2000 (VCAA), and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).  She was provided notice letters in April 2010, August 2010, June 2011, and March 2012, and was provided notice compliant with Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

The RO obtained the Veteran's service records and VA outpatient records.  The appellant has directly submitted private medical records as well.  In a DIC case, VA must, as part of the duty to assist, "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

In this case, the RO obtained a medical opinion regarding the claimed relationship between the Veteran's service and service-connected disabilities and the cause of death.  As discussed above, the Board has found that this opinion is adequate.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony indicates that it exists or could be reduced to writing but is not of record.  

Here, during the Board hearing, the undersigned Veteran's Law Judge informed the appellant as to the reason for the denial of her claim and of the evidence necessary to substantiate the claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


